

Exhibit 10.16


EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT


THIS EIGHTH AMENDMENT (the "Amendment"), dated June 15, 2015, is entered into by
and between SCHUFF INTERNATIONAL, INC., a Delaware corporation, and the other
Persons listed in Schedule 1.1 of the Credit Agreement, as hereafter defined
(collectively, jointly and severally the "Borrower"), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, successor in interest to Wells Fargo Credit, LLC, formerly
known as Wells Fargo Credit, Inc., a Minnesota corporation ("Lender").
RECITALS
The Borrower and the Lender are parties to a Second Amended and Restated Credit
and Security Agreement dated August 14, 2013 (as amended from time to time, the
"Credit Agreement"). Capitalized terms used in these recitals have the meanings
given to them in the Credit Agreement unless otherwise specified.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:
1. Credit Agreement Amendment. The Credit Agreement is hereby amended as
follows:
(a) The following definitions are hereby added to or amended as applicable in
Section 1.1 of the Credit Agreement:.
"Bank Product" means any one or more of the following financial products or
accommodations extended to a Borrower or any of their subsidiaries by a Bank
Product Provider: (a) commercial credit cards, (b) commercial credit card
processing services, (c) debit cards, (d) stored value cards, (e) purchase cards
(including so-called "procurement cards" or "P-cards"), (f) Cash Management
Services, or (g) transactions under Hedge Agreements.
"Bank Product Agreements" means those agreements entered into from time to time
by a Borrower or any of their subsidiaries with a Bank Product Provider in
connection with the obtaining of any of the Bank Products, including all Cash
Management Documents.
"Bank Product Obligations" means (a) all obligations, indebtedness, liabilities,
reimbursement obligations, fees, or expenses owing by a Borrower or any of their
subsidiaries to Lender or another Bank Product Provider pursuant to or evidenced
by a Bank Product Agreement and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, liquidated or
unliquidated, determined or undetermined, voluntary or involuntary, due, not due
or to become due, incurred in the past or now existing or hereafter arising,
however arising and (b) all Hedge Obligations.
"Bank Product Provider" means Lender, Wells Fargo Bank, NA or any of their
Affiliates that provide Bank Products to a Borrower or any of their
subsidiaries.



--------------------------------------------------------------------------------



"Cash Management Documents" means the agreements governing each of the Cash
Management Services of Lender utilized by a Borrower, which agreements shall
currently include the Master Agreement for Treasury Management Services or other
applicable treasury management services agreement, the "Acceptance of Services",
the "Service Description" governing each such treasury management service used
by a Borrower, and all replacement or successor agreements which govern such
Cash Management Services of Lender.
"Obligations" means the Advances (whether or not evidenced by the Notes), the
Obligation of Reimbursement, any and all Swap Obligations, any and all Bank
Product Obligations and each and every other debt, liability and obligation of
every type and description which the Borrower may now or at any time hereafter
owe to the Lender or any Lender Affiliate under this Agreement or any Loan
Document, whether such debt, liability or obligation now exists or is hereafter
created or incurred, whether it arises in a transaction involving the Lender
alone, a Lender Affiliate alone, and whether it is direct or indirect, due or to
become due, absolute or contingent, primary or secondary, liquid or unliquid, or
sole, joint, several or joint or joint and several, and including all
indebtedness and obligations of the Borrower arising under any Loan Document,
Swap Agreement or guaranty between Borrower and the Lender or between Borrower
and any Lender Affiliate, whether now in effect or hereafter entered into.
(b) Section 6.2 of the Credit Agreement is hereby deleted and replaced as
follows:
6.2 Financial Covenants.
(a)    Fixed Charge Coverage Ratio. The Borrower, on a consolidated basis with
its Subsidiaries, will maintain a Fixed Charge Coverage Ratio (on a trailing
12-month basis) as of each fiscal quarter end of not less than 1.20 to 1.00.
(b)    Total Debt to EBITDA Ratio. The Borrower, on a consolidated basis with
all Subsidiaries, shall achieve Total Debt to EBITDA ratio (on a trailing
12-month basis) for each fiscal quarter end of not less than the amounts set
forth below:
Quarter Ending
Minimum Required Ratio
March 31, 2015
2.0 to 1
June 30, 2015
2.0 to 1
September 30, 2015
2.0 to 1
December 31, 2015
2.0 to 1



(c)    Free Cash Flow. The Borrower shall, if requested by the Lender in its
sole discretion, on the first day of the first month following Lender's receipt
of Borrower's audited financial statements of each year, pay 30% of the Free
Cash Flow generated in the immediately preceding fiscal year to Lender for
application to reduce the outstanding principal balance of the Advances
supported by the Eligible Equipment component of the Borrowing Base.



--------------------------------------------------------------------------------



(d)    Capital Expenditures. The Borrower shall not in any fiscal year incur
unfinanced Capital Expenditures in excess of $10,000,000.00 in the aggregate in
the 2015 fiscal year.
(e)    Minimum Monthly Stop Loss. The Borrower will not permit the Net Loss of
Borrower and its Subsidiaries on a consolidated basis to exceed $600,000.00 in
the aggregate in any one month or $1,000,000.00 in the aggregate during any two
consecutive months during any fiscal year.
(f)    Re-Establishment of Financial Covenants. On or before January 15, 2016
and January 15 of each year thereafter, the Borrower and the Lender shall agree
in writing on new covenant levels for Sections 6.2(a) - 6.2(f) for such fiscal
year, unless the Lender agrees in writing that the then existing covenant levels
shall continue for a longer period. The new covenant levels will be based on the
projections for such periods and shall be no less stringent than the levels in
effect immediately prior thereto. So long as the Lender has acted in good faith
in its efforts to establish new covenant levels, the failure to establish new
covenant levels by each January 15, regardless of the reason, shall be an Event
of Default.
(c) Exhibit B of the Credit Agreement is hereby deleted and replaced with
Exhibit B attached hereto.
2. No Other Changes. Except as explicitly amended by this Amendment, all of the
terms and conditions of the Credit Agreement shall remain in full force and
effect and shall apply to any advance or letter of credit thereunder.
3. Conditions Precedent. This Amendment shall be effective when the Lender shall
have received an executed original hereof, together with each of the following,
each in substance and form acceptable to the Lender in its sole discretion:
(a) A Certificate of the Secretary of the Borrower certifying as to (i) the
resolutions of the board of directors of the Borrower approving the execution
and delivery of this Amendment, (ii) the fact that the articles of incorporation
and bylaws or articles of organization and operating agreement, as applicable,
of the Borrower, which were certified and delivered to the Lender pursuant to a
previous Certificate of Authority of the Borrower's secretary or assistant
secretary continue in full force and effect and have not been amended or
otherwise modified except as set forth in the Certificate to be delivered, and
(iii) certifying that the officers and agents of the Borrower who have been
certified to the Lender, pursuant to a previous Certificate of Authority of the
Borrower's secretary or assistant secretary, as being authorized to sign and to
act on behalf of the Borrower continue to be so authorized or setting forth the
sample signatures of each of the officers and agents of the Borrower authorized
to execute and deliver this Amendment and all other documents, agreements and
certificates on behalf of the Borrower.
(b) Such other matters as the Lender may reasonably require.
4. Representations and Warranties. The Borrower hereby represents and warrants
to the Lender as follows:
(a) The Borrower has all requisite power and authority to execute this Amendment
and any other agreements or instruments required hereunder and to perform all of
its



--------------------------------------------------------------------------------



obligations hereunder, and this Amendment and all such other agreements and
instruments has been duly executed and delivered by the Borrower and constitute
the legal, valid and binding obligation of the Borrower, enforceable in
accordance with its terms.
(b) The execution, delivery and performance by the Borrower of this Amendment
and any other agreements or instruments required hereunder have been duly
authorized by all necessary corporate action and do not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate any
provision of any law, rule or regulation or of any order, writ, injunction or
decree presently in effect, having applicability to the Borrower, or the
articles of incorporation or by-laws of the Borrower, or (iii) result in a
breach of or constitute a default under any indenture or loan or credit
agreement or any other agreement, lease or instrument to which the Borrower is a
party or by which it or its properties may be bound or affected.
(c) All of the representations and warranties contained in Article V of the
Credit Agreement are correct on and as of the date hereof as though made on and
as of such date, except to the extent that such representations and warranties
relate solely to an earlier date.
5. References. All references in the Credit Agreement to "this Agreement" shall
be deemed to refer to the Credit Agreement as amended hereby; and any and all
references in the Security Documents to the Credit Agreement shall be deemed to
refer to the Credit Agreement as amended hereby.
6. No Waiver. The execution of this Amendment and the acceptance of all other
agreements and instruments related hereto shall not be deemed to be a waiver of
any Default or Event of Default under the Credit Agreement or a waiver of any
breach, default or event of default under any Security Document or other
document held by the Lender, whether or not known to the Lender and whether or
not existing on the date of this Amendment.
7. Release. The Borrower hereby absolutely and unconditionally releases and
forever discharges the Lender, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, which the Borrower has had, now has or
has made claim to have against any such person for or by reason of any act,
omission, matter, cause or thing whatsoever arising from the beginning of time
to and including the date of this Amendment, whether such claims, demands and
causes of action are matured or unmatured or known or unknown.
8. Costs and Expenses. The Borrower hereby reaffirms its agreement under the
Credit Agreement to pay or reimburse the Lender on demand for all costs and
expenses incurred by the Lender in connection with the Loan Documents, including
without limitation all title insurance premiums and all reasonable fees and
disbursements of legal counsel. Without limiting the generality of the
foregoing, the Borrower specifically agrees to pay all reasonable fees and
disbursements of counsel to the Lender for the services performed by such
counsel in connection with the preparation of this Amendment and the documents
and instruments incidental hereto. The Borrower hereby agrees that the Lender
may, subject to the terms of this Amendment, in its sole discretion and without
further authorization by the Borrower, make a loan to the Borrower under



--------------------------------------------------------------------------------



the Credit Agreement, or apply the proceeds of any loan, for the purpose of
paying any such fees, disbursements, costs and expenses.
9. Miscellaneous. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original and all
of which counterparts, taken together, shall constitute one and the same
instrument.
[EXECUTION PAGES FOLLOW]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.
For Each Person Comprising the Borrower
SCHUFF INTERNATIONAL, INC., a
Delaware corporation




c/o Schuff International, Inc.  
1841 W. Buchanan Street 
Phoenix, Arizona 85007
Telecopier: (602) 452-4465
Attention: Michael R. Hill
e-mail: ____________________








By /s/ Michael R. Hill
Michael R. Hill
Its: Vice President and CFO
 
  
SCHUFF STEEL COMPANY, a
Delaware corporation
 
  


By: /s/ Michael R. Hill
Michael R. Hill
Its: Vice President and CFO


 
SCHUFF STEEL – ATLANTIC, LLC., a Florida limited liability company
 




By: Schuff Steel Company, a Delaware corporation
Its Managing Member




By: /s/ Michael R. Hill
Michael R. Hill
Its: Vice President and CFO


 
QUINCY JOIST COMPANY, a Delaware
corporation
 
  




By: /s/ Michael R. Hill
Michael R. Hill
Its: Vice President and CFO


 
SCHUFF STEEL – GULF COAST, INC., a Delaware corporation
 






By: /s/ Michael R. Hill
Michael R. Hill
Its: Vice President and CFO






--------------------------------------------------------------------------------





 
ON-TIME STEEL MANAGEMENT
HOLDING, INC., a Delaware corporation
 




By: /s/ Michael R. Hill
Michael R. Hill
Its: Vice President and CFO


 
SCHUFF HOLDING CO., a Delaware corporation
 




By /s/ Michael R. Hill
Michael R. Hill
Its: President


 
ADDISON STRUCTURAL SERVICES, INC., a Florida corporation
 




By /s/ Michael R. Hill
Michael R. Hill
Its: President


 
SCHUFF STEEL MANAGEMENT COMPANY-SOUTHEAST L.L.C., a Delaware limited liability
company
 




By /s/ Michael R. Hill
Name: Michael R. Hill, Manager


 
SCHUFF STEEL MANAGEMENT COMPANY-SOUTHWEST, INC., a Delaware corporation
 




By: /s/ Michael R. Hill
Michael R. Hill
Its: Vice President and CFO


 
SCHUFF STEEL MANAGEMENT COMPANY-COLORADO, L.L.C., a Delaware limited liability
company
 




By: /s/ Michael R. Hill
Michael R. Hill, Manager








--------------------------------------------------------------------------------



 
SCHUFF PREMIER SERVICES LLC, a Delaware limited liability company
 




By: /s/ Michael R. Hill
Name: Michael R. Hill, Manager


 
WELLS FARGO BANK, NATIONAL ASSOCIATION, successor in interest to Wells Fargo
Credit, LLC, formerly known as Wells Fargo Credit, Inc., a Minnesota corporation
 




By _________________________________
    
Its Authorized Signatory








--------------------------------------------------------------------------------



Exhibit B


COMPLIANCE CERTIFICATE


To:
_________________________________

Wells Fargo Bank, National Association


Date:
__________________, 201_



Subject:
___________________________

Financial Statements


In accordance with our Second Amended and Restated Credit and Security Agreement
dated as of ________________, as amended from time to time (the "Credit
Agreement"), attached are the financial statements of Schuff International, Inc.
and its Subsidiaries as of and for ________________, 20__ (the "Reporting Date")
and the year-to-date period then ended (the "Current Financials"). All terms
used in this certificate have the meanings given in the Credit Agreement.
I certify that the Current Financials have been prepared in accordance with
GAAP, subject to year-end audit adjustments, and fairly present the Borrower's
financial condition as of the date thereof.
Events of Default. (Check one):
q
The undersigned does not have knowledge of the occurrence of a Default or Event
of Default under the Credit Agreement except as previously reported in writing
to the Lender.

q
The undersigned has knowledge of the occurrence of a Default or Event of Default
under the Credit Agreement not previously reported in writing to the Lender and
attached hereto is a statement of the facts with respect to thereto. The
Borrower acknowledges that pursuant to Section 2.8(b) of the Credit Agreement,
the Lender may impose the Default Rate at any time during the resulting Default
Period to be effective as of any date permitted under the Agreement.

Financial Covenants. I further certify to the Lender as follows:(Check one):
q
The Reporting Date marks the end of one of the Borrower's fiscal months, but not
the end of a fiscal quarter or fiscal year; hence I am completing all items
below except items ___ and __.



q
The Reporting Date marks the end of one of the Borrower's fiscal quarters but
not the end of a fiscal year, hence I am completing all items below except items
_ and _.



q
The Reporting Date marks the end of the Borrower's fiscal year, hence I am
completing all paragraphs below all items below.






--------------------------------------------------------------------------------



I further certify to the Lender as follows:


1.
Section 6.2(a) – Fixed Charge Coverage Ratio.

Quarter Ending
Minimum Required Fixed Charge Coverage Ratio
  
Actual
March 31, 2015
1.20 to 1
 
June 30, 2015
1.20 to 1
 
September 30, 2015
1.20 to 1
 
December 31, 2015
1.20 to 1
 



2.
Section 6.2(b) Total Debt to EBITDA



Quarter Ending
Minimum Required Ratio
  
Actual
March 31, 2015
2.0 to 1
 
June 30, 2015
2.0 to 1
 
September 30, 2015
2.0 to 1
 
December 31, 2015
2.0 to 1
 



3.
Section 6.2(c) Free Cash Flow



Year
Requirement =
  
Actual
Each Fiscal Year
30% of Free Cash Flow
 



4.
Section 6.2(d)



Year
Maximum Permitted Unfinanced Capital Expenditures
  
Actual
2015
$10,000,000.00
 



5.
Section 6.2(e)

Month
Maximum Permitted
Net Loss
  
Actual
Any single month
$600,000.00
 
Any two consecutive months
$1,000,000.00
 






--------------------------------------------------------------------------------



6.    Distributions. As of the Reporting Date, the Borrower ¨ is ¨ is not in
compliance with Section 6.7 of the Credit Agreement concerning dividends
distributions, purchases, retirements and redemptions.
7.    Salaries. As of the Reporting Date, the Borrower ¨ is ¨ is not in
compliance with Section 6.8 of the Credit Agreement concerning salaries and
other compensation.
8.    Transactions With Affiliates. As of the Reporting Date, the Borrower ¨ is
¨ is not in compliance with Section 6.27 of the Credit Agreement concerning
transactions with Affiliates.
Attached hereto are all relevant facts in reasonable detail to evidence, and the
computations of the financial covenants referred to above. These computations
were made in accordance with GAAP.


 
 
 
Chief Financial Officer of Schuff International, Inc. and authorized agent of
the other Persons comprising the Borrower




